     Case 3:18-cv-02935-S Document 18 Filed 05/22/19          Page 1 of 29 PageID 71


                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

VALERIE JACKSON                             §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    CIVIL ACTION NO. 3:18-cv-2935
                                            §
LUPE VALDEZ, MARIAN BROWN,                  §
SAMUEL JOSEPH, LIZYAMMA                     §
SAMUEL, UNKNOWN DALLAS                      §
COUNTY EMPLOYEE III, and                    §
DALLAS COUNTY, TEXAS,                       §
                                            §
       Defendants                           §

                    PLAINTIFF’S FIRST AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, VALERIE JACKSON, Plaintiff, complaining of LUPE VALDEZ,

MARIAN BROWN, SAMUEL JOSEPH, LIZYAMMA SAMUEL, UNKNOWN DALLAS

COUNTY EMPLOYEE III, and DALLAS COUNTY, TEXAS, and for cause of action will

respectfully show unto the Court as follows:

                                      I. PARTIES

       1.     At all times relevant to this action, Valerie Jackson was an adult individual

who was a pre-trial detainee held at the Dallas County jail, which facility is within the

Northern District of Texas, and currently resides in Dallas, Texas.

       2.     Defendant Lupe Valdez (“Valdez”) is an individual residing in Dallas County

and was the Dallas County Sheriff from January 1, 2005 until January 1, 2018. Defendant

Valdez is sued in her individual and official capacities. Defendant Valdez has been served.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                               1|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19            Page 2 of 29 PageID 72


       3.     Defendant Marian Brown (“Brown”) is an individual residing in Dallas

County and has served as the Dallas County Sheriff since January 1, 2018. Defendant

Brown is sued in her individual and official capacities. Defendant Brown has been served.

       4.     Defendant Samuel Joseph (“S. Joseph”) is an individual residing in Dallas

County and is an employee of Dallas County. Defendant S. Joseph is sued in his individual

capacity. Defendant Joseph has been served.

       5.     Defendant Lizyamma Samuel (“L. Samuel”) is an individual residing in

Dallas County and is an employee of Dallas County. Defendant Samuel is sued in her

individual capacity. Defendant Samuel has been served.

       6.     Defendant Unknown Dallas County Employee III was, at all times relevant

to this Complaint, employed by Dallas County or otherwise acting at the direction, under

the supervision, and according to the policies of Dallas County. At all times relevant to

this Complaint, Unknown Dallas County Employee III was acting under color of law

within the scope of their employment with Dallas County. Unknown Dallas County

Employee III is sued in their individual capacity.

       7.     Defendant Dallas County is a political subdivision of the State of Texas

located in the Northern District of Texas. Defendant Dallas County has been served.

                          II. JURISDICTION AND VENUE

       8.     The Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331 and § 1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983. Venue is proper

in the Northern District of Texas pursuant to 28 U.S.C. § 1391 because the Defendants are

domiciled and/or reside in the Northern District of Texas, and all or a substantial part of

the causes of action accrued in the Northern District.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                               2|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19             Page 3 of 29 PageID 73


                           III. FACTS AND ALLEGATIONS

       9.     Defendant Valdez was the Sheriff of Dallas County from January 1, 2005

until January 1, 2018.

       10.    Plaintiff Valerie Jackson was assigned the sex of male at birth.

       11.    Ms. Jackson is a transgender woman, and lives as a woman.

       12.    Ms. Jackson had her gender legally changed to female prior to the events

giving rise to her causes of action in this case.

       13.    On or about November 4, 2016, Ms. Jackson was a pre-trial detainee at the

Dallas County jail. She was booked into custody for Possession of a Weapon in a

Prohibited Place – essentially, she forgot to remove her firearm from her bag before going

to the airport.

       14.    During the intake process at the jail, Ms. Jackson was processed by a female

Dallas County employee, S. Joseph or L. Samuel. Ms. Jackson was asked all the standard

intake questions.

       15.    S. Joseph or L. Samuel verified Ms. Jackson’s name and gender on her

driver’s license.

       16.    Ms. Jackson was given a wrist band with her name and the correctly

assigned gender of female.

       17.    S. Joseph or L. Samuel then took Ms. Jackson behind an enclosed corner

and instructed Ms. Jackson to lift her shirt and bra to expose her bare breasts, which she

did.

       18.    Ms. Jackson then waited to be seen by a nurse.

       19.    A male nurse, Unknown Dallas County Employee I, then began to ask Ms.

Jackson medical questions.

PLAINTIFF’S FIRST AMENDED COMPLAINT                                              3|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19           Page 4 of 29 PageID 74


      20.     Unknown Dallas County Employee I asked Ms. Jackson the date of her last

menstrual cycle.

      21.     Ms. Jackson replied that she does not have menstrual cycles because she

does not have a uterus.

      22.     Unknown Dallas County Employee I asked her if she had a hysterectomy,

and Ms. Jackson responded that she had not.

      23.     Unknown Dallas County Employee I kept asking why she doesn’t have

menstrual cycles, and Ms. Jackson finally explained that she is transgender.

      24.     Unknown Dallas County Employee I had a look of shock on his face and

asked why her paperwork says female on it.

      25.     Ms. Jackson explained that she is a female.

      26.     Unknown Dallas County Employee I left her paperwork the way it was filled

out and concluded the medical assessment.

      27.     Ms. Jackson was then directed to sit on the benches with the rest of the

female inmates.

      28.     After around ten minutes, a different male officer, Unknown Dallas County

Employee II, pulled Ms. Jackson aside and asked her to identify her gender.

      29.     Ms. Jackson responded that she was a female.

      30.     Unknown Dallas County Employee II asked, “did you have a sex change or

something?”

      31.     Ms. Jackson responded that she had.

      32.     In front of the rest of the inmates around them, Unknown Dallas County

Employee II asked, “have you had everything done even down there?”



PLAINTIFF’S FIRST AMENDED COMPLAINT                                            4|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19           Page 5 of 29 PageID 75


        33.   Ms. Jackson hesitantly and falsely told him that she had, because she

wanted this unnecessary and humiliating harassment to end.

        34.   Unknown Dallas County Employee II then went to get S. Joseph or L.

Samuel from intake and a female nurse, Unknown Dallas County Employee III.

        35.   Unknown Dallas County Employee III and S. Joseph or L. Samuel took Ms.

Jackson behind the same enclosed corner as before and instructed her to pull down her

pants and underwear.

        36.   Ms. Jackson asked why she needed to do this.

        37.   S. Joseph or L. Samuel replied, “We need to know if you’ve had a sex change

or not. We need to see if you have a penis or a vagina. We have to protect you. We can’t

put you with men if you have a vagina.”

        38.   Ms. Jackson responded that she was not going to pull her pants and

underwear down and that she should not have to prove anything to them if none of the

other women had to prove anything.

        39.   S. Joseph or L. Samuel then replied, “You are coming up in the system as

male. It doesn’t matter what you do, it can never be changed.”

        40.   S. Joseph or L. Samuel then said, “now our policy is we have to verify

that you’ve had a sex change. If you have a penis you’re going with the men. If you

have a vagina, you’re going with the women.”

        41.   Ms. Jackson continued to insist that she did not want to pull her pants

down.

        42.   S. Joseph or L. Samuel then told Ms. Jackson that they would transfer her

to Parkland Hospital if she refused, that Ms. Jackson would have to show her genitals at

Parkland Hospital, and that it would add hours to her incarceration.

PLAINTIFF’S FIRST AMENDED COMPLAINT                                             5|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19             Page 6 of 29 PageID 76


       43.     Ms. Jackson pleaded to sit with the female inmates, with whom she

identified and whose gender she legally shares.

       44.     S. Joseph or L. Samuel responded, “that’s our policy. You can talk to

Lupe Valdez about it when you get out.”

       45.     Ms. Jackson asked if she could do this after going to court if she was unable

to make bond.

       46.     S. Joseph or L. Samuel explained that this was the next step of the process

and the process could not move forward without Ms. Jackson revealing her

genitals, so that they could verify her genitalia.

       47.     Feeling that she was out of options and had no other choice, Ms. Jackson

pulled her pants and underwear down to her knees so that Unknown Dallas County

Employee III and S. Joseph and L. Samuel could verify her genitalia and gender.

       48.     This unconstitutional search conducted by Unknown Dallas County

Employees III and S. Joseph or L. Samuel was conducted for the sole purpose of observing

Ms. Jackson’s genitals, ostensibly for the purpose of determining whether she is

transgender.

       49.     This unconstitutional search caused severe distress to Ms. Jackson.

       50.     Following this unconstitutionally invasive search to designate Ms. Jackson’s

gender based exclusively on her genitals, she was told that she could watch TV with the

men or could go into a solitary cell.

       51.     S. Joseph or L. Samuel told Ms. Jackson, “It’s not uncommon for men that

look like women to be sitting in the men’s section and vice versa. You’ll probably see some

like you over there. You aren’t the first and you won’t be the last”.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                6|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19             Page 7 of 29 PageID 77


      52.     Ms. Jackson chose to be alone, thinking she could save herself from further

harassment.

      53.     While waiting for a cell, Ms. Jackson noticed that there was a group of men

walking freely outside the solitary cells. She decided that she would be harassed either

way and asked to remain in the TV area.

      54.     As soon as she made this request, an older male officer, Unknown Dallas

County Employee IV, said, “No, you’re going with the men because that’s what you are.

You’re a man.”

      55.     Ms. Jackson was then placed in her own cell, where the male inmates began

questioning her through the cell door.

      56.     They were asking her if she was a “tranny” or a “real girl”, telling her all the

sexual things they wanted to do to her, grabbing themselves, calling her a “he/she,” and

calling her many other derogatory words.

      57.     A female officer, Unknown Dallas County Employee V, asked Ms. Jackson

if she was alright. Upon responding that she was not alright, the female Unknown Dallas

County employee laughed and told Ms. Jackson, “at least you have someone to talk to.”

      58.     After enduring the harassment for an unknown amount of time, Ms.

Jackson was taken by a male officer for fingerprinting and a mugshot.

      59.     A male officer attempted to escort Ms. Jackson back to the women’s solitary

cells; however, he was told by another officer, Unknown Dallas County Employee VI, to

bring her to the men’s holding area.

      60.     Ms. Jackson was again placed with the male inmates after another

embarrassing situation.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                  7|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19              Page 8 of 29 PageID 78


       61.     Ms. Jackson was eventually taken in a line with male inmates to court. As

they walked past another group of men, she was harassed again.

       62.     A different female officer, Unknown Dallas County Employee VII, said

loudly from across the room, “Why is that woman with all those men?”

       63.     A male officer, Unknown Dallas County Employee VIII, then responded

from across the room, “because it’s a man.”

       64.     Unknown Dallas County Employee VIII said this twice because Unknown

Dallas County Employee VII didn’t hear the first time.

       65.     This was said in front of all of the other inmates in the area.

       66.     During court, Ms. Jackson was referred to as “Mr. Jackson,” by the male

bailiff and was required to sit with the males.

       67.     Ms. Jackson was humiliated every time she encountered a new officer. Each

time, they would see her and reference her as a woman, only to be told by whichever

officer was escorting her in front of everyone that she was a man.

       68.     All Ms. Jackson was able to do was cry as she suffered the worst humiliation

of her entire life.

       69.     When they arrived back at the jail, the men were placed into a holding cell

and Ms. Jackson was placed into a separate cell next to them.

       70.     Ms. Jackson was required to fill out new paperwork.

       71.     Ms. Jackson was then taken to the male locker room where she was directed

toward an empty shower stall by a male officer, Unknown Dallas County Employee IX.

       72.     Ms. Jackson was told to strip down and take a shower by Unknown Dallas

County Employee IX and that it was something everyone had to do.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                               8|P age
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19          Page 9 of 29 PageID 79


       73.    Ms. Jackson pleaded with Unknown Dallas County Employee IX to let her

skip the shower as her bond was being sent electronically by her lawyer and she should

be out of custody soon.

       74.    The two male officers that were present ignored her pleas.

       75.    The female officer volunteered to verify what Ms. Jackson was saying and

did in fact confirm that the bond was received.

       76.    The female officer then escorted Ms. Jackson out of the locker room and

told her that she, “dodged a bullet.”

       77.    Ms. Jackson was placed back into another holding cell by herself as she

waited for her paperwork to process.

       78.    While she was waiting, another female officer, Unknown Dallas County

Employee X, came into the cell and changed Ms. Jackson’s wrist band so that it now

showed her gender as male.

       79.    Ms. Jackson was moved multiple times while waiting for her paperwork to

be processed, each time encountering new officers and inmates that misidentified her

gender based off the paperwork and the gender of the inmates she was grouped with at

the time.

       80.    After being released from custody, Ms. Jackson filed a formal complaint

regarding her treatment in the Dallas County jail.

       81.    On November 7, 2016, Captain Shelley Knight with the Dallas County

Sheriff’s Office was notified of Ms. Jackson’s treatment through Tammye Nash, the

Managing Editor at the Dallas Voice.

       82.    Captain Knight informed Ms. Nash that an investigation on the incident had

been started and that intake video from November 4, 2016 was pulled.

PLAINTIFF’S FIRST AMENDED COMPLAINT                                            9|P age
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19            Page 10 of 29 PageID 80


       83.    Captain Knight also informed Ms. Nash that she (Captain Knight) could see

where some of the policy was misconstrued and other parts were not followed.

       84.    On April 19, 2017, Ms. Jackson was arrested for a second time and taken to

the Dallas County jail.

       85.    When booked into the jail, Ms. Jackson was again placed with the male

inmates.

       86.    Detention officers Devers, Pugh, Nixon, and Littles were the detention

officers who booked Ms. Jackson into the jail and placed her with the male inmates.

       87.    Ms. Jackson asked Devers, Pugh, Nixon, and Littles to contact Captain

Knight, who could explain that she should be classified and placed with females -- but

they refused her request.

       88.    Ms. Jackson was taken to the psychiatric unit of the jail due to being deemed

suicidal as a result of the continuous harassment she was experiencing.

       89.    Ms. Jackson was the only woman in the psychiatric unit with all the male

inmates.

       90.    Due to being marked suicidal, Ms. Jackson was not allowed clothing and

was given a thin paper suit to wear.

       91.    Unknown Dallas County Employee XI forced Ms. Jackson to shower with

the men, where one of the male inmates masturbated while staring at her in the shower.

       92.    Defendant Brown was sworn in as the Dallas County Sheriff on January 1,

2018 and has served as Dallas County Sheriff since that time.

       93.    On June 15, 2018, Ms. Jackson was arrested for a third time and booked

into the Dallas County jail.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                              10 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19            Page 11 of 29 PageID 81


       94.    Ms. Jackson was once again placed with the male inmates by Unknown

Dallas County Employee XII.

       95.    Ms. Jackson was once again taken to the psychiatric unit; however, this time

she was given clothes.

       96.    Ms. Jackson once again had to shower with the men, where once again a

male inmate masturbated while staring at Ms. Jackson in the shower.

       97.    Additionally, a male officer, Unknown Dallas County Employee XIII,

recorded her in the shower while she was in the psychiatric unit.

       98.    Each time Ms. Jackson was incarcerated in Defendant Dallas County’s

facility, she was subjected to continual sexually harassing and offensive comments

relating to her gender identity, her transgender status, and her gender expression, by jail

staff and inmates.

       99.    Defendants were acting within the course and scope of their positions as

either Dallas County Sherriff or as Dallas County employees at the time of the wrongful

acts. All other Dallas County employees involved in the violation of Plaintiff’s

constitutional rights were acting within the course and scope of their employment at the

time of the wrongful acts.

       100.   Ms. Jackson suffered severe mental anguish as a result of the

unconstitutional searches and harassment she endured.

       101.   The unconstitutional search to “observe” her genitals and allegedly to

“determine” Ms. Jackson’s gender and the harassment that accompanied her

incarceration was objectively unreasonable as it violated Dallas County Sheriff’s Office

written policy and violated Plaintiff’s rights under the Fourth and Fourteenth

Amendment of the United States Constitution.

PLAINTIFF’S FIRST AMENDED COMPLAINT                                              11 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19             Page 12 of 29 PageID 82


       102.   However, the written policy was essentially overridden or deemed a nullity

due to the actual conduct and performance of observing and searching a person’s genitals

when that person is believed or known to be transgender for the sole purpose of making

a placement decision and ostensibly “determining” the person’s gender. This conduct was

so common and widespread as to constitute a custom and practice that fairly represents

the policy of Dallas County, Texas.

       103.   Defendants implemented and maintained a policy, custom, and practice of

classifying transgender inmates based exclusively on genital characteristics rather than

their gender identity without any individualized determination of what would be safest,

or in the alternative, Defendants failed to properly train and supervise jail staff to follow

policy and practice prohibiting the classification of transgender inmates based solely on

genital characteristics rather than gender identity.

       104.   The Prison Rape Elimination Act (PREA) implementing regulations

specifically provides that lockup facilities “shall not search or physically examine a

transgender or intersex inmate for the sole purpose of determining the

inmate’s genital status." 28 CFR § 115.15(e).

       105.   According to Texas Administrative Code § 271.1(a)(6) “female inmates shall

be separated by sight and sound from male inmates.” Plaintiff is legally female; thus, she

should have been separated by sight and sound from male inmates. Additionally, Texas

Administrative Code § 271.4, requires a documented appeals process for classification

assessments, reassessments, and housing. No appeals process was made available to

Plaintiff, regardless of her so pleading for such relief.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                12 | P a g e
    Case 3:18-cv-02935-S Document 18 Filed 05/22/19            Page 13 of 29 PageID 83


       106.   The Dallas County Sheriff’s Department General Orders/Code of Conduct

Vol. I Chapter 11.2 provides the regulations for the treatment of transgender detainees. 1

The General Rules/Code of Conduct § VII(4) prohibits searches for the sole purpose of

determining genital status, as occurred here.2

       107.   Defendant Dallas County has failed to properly train and supervise jail staff

to treat transgender inmates humanely, such that jail staff refer to transgender inmates

by the improper gender pronouns, refer to transgender inmates’ genitals and private body

parts in offensive manners, alert and announce the fact that transgender inmates are

transgender to other inmates and jail staff, force transgender inmates to expose their

genitals for the purpose of determining their gender, and place transgender inmates

based solely on genital characteristics rather than gender identity.

       108.   As a result of the above actions, Ms. Jackson has suffered trauma and felt

demoralized, anxious, stressed, a loss of dignity, and fear.

       109.   Defendants were at all times acting under the color of law.

       110.   Dallas County had a policy or custom of promoting and/or tolerating genital

searches to determine gender identity and placement of inmates based off of genitalia

rather than the gender with which they identify when confronted with a transgender

inmate in the Dallas County jail. This classification of transgender inmates based on their

genitals rather than gender identity, is demonstrated by the unconstitutionally invasive

search of Plaintiff by Dallas County Employees and a pattern of similar incidents of


1Exhibit A, Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter
11.2.
2 Exhibit A, Dallas County Sheriff’s Department General Orders/Code of Conduct Vol. I Chapter
11.2 § VII(4) 1. (“Transgender/ intersex/ gender nonconforming individuals will not be pat
searched, frisk searched or strip searched for the sole purpose of determining their genital
status.”).

PLAINTIFF’S FIRST AMENDED COMPLAINT                                                13 | P a g e
      Case 3:18-cv-02935-S Document 18 Filed 05/22/19                             Page 14 of 29 PageID 84


classification of Plaintiff based on her genitals rather than her gender identity that she

experienced three different times inside of the Dallas County jail.

           111.     This pattern and practice is further shown by a similar incident involving a

transgender female, C.W.3, at the Dallas County Jail in 2013. When C.W. was being

booked into the Dallas County Jail, she was asked if she was a “real female” and if she had

a “working vagina.” The officer laughed at C.W. and told other officers that they should

have frisked her a little closer as the other officers laughed. Three mail officers then took

C.W. into a room to “change her out.” They forced her to undress, spread her buttocks,

show the bottom of her feet, and then put on male jail attire. The jail then began

processing C.W. as a male, which caused her to remain in custody for another fourteen

hours since they had to restart the booking process after she had already been processed

as a female. C.W. was then taken to the male area of the jail where she was verbally

harassed and embarrassed by inmates and guards in the same manner that Ms. Jackson

was during her incarceration in the Dallas County Jail.

           112.     Additionally, the constitutional violations in this case were the direct result

of the policy, custom and practice and general atmosphere within the Dallas County

Sheriff’s Office and Dallas County jail, both of which are under the umbrella of the

Defendant Dallas County.

           113.     Dallas County’s policy of tolerating its employees’ use of unconstitutional

genital searches to determine gender identity and classifications based on genitalia rather

than that of gender status was the moving force behind the violation of Plaintiff’s




3
    C.W. does not wish to be identified at this time; therefore, her initials have been used in place of her name.

PLAINTIFF’S FIRST AMENDED COMPLAINT                                                                         14 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19           Page 15 of 29 PageID 85


constitutional rights. The reprehensible conduct and inhumane treatment of Plaintiff was

a result of the custom, policy, practice and/or procedure of Dallas County.

      114.   At the time of the incident, the County employees were acting pursuant to a

custom, policy, practice and/or procedure of the Dallas County Sheriff’s Office. The

actions of Dallas County employees violated the well-settled right to be free from

unreasonable and unnecessary searches under the Fourth and Fourteenth Amendments

to the United States Constitution.

      115.   Before this incident, Defendant Dallas County developed and maintained a

policy, custom or practice that was the moving force behind the constitutional and civil

right violations and the injuries suffered by Plaintiff in violation of the Fourth and

Fourteenth Amendments and 42 U.S.C. § 1983. Specifically, the Dallas County Sheriff’s

Office had a policy, custom, or practice of tolerating the use of genital searches to

determine gender identity and placement of inmates based off of genitalia rather than the

gender with which they identify; the inadequacy of investigations into incidents reported

to superiors such as Captain Shelley Knight; the lack of discipline for incidents of

unconstitutional searches and placements described above; and the lack of supervision

and reporting procedures to monitor the use of unconstitutional searches and placements

by Dallas County employees.

      116.   But for these acts and omissions of policy, custom, training, and discipline,

Plaintiff’s rights under the Fourth and Fourteenth Amendments to the United States

Constitution would not have been violated.

      117.   As a direct result of these acts, Plaintiff has suffered mental/emotional

injuries and economic damages. She was deprived of her constitutional rights, all to her

damage.

PLAINTIFF’S FIRST AMENDED COMPLAINT                                             15 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19              Page 16 of 29 PageID 86


       118.   Based on the above, Dallas County bears responsibility for this incident.

Upon information and belief, the policy, custom, and practice of Defendant Dallas County

was to perform unconstitutional genital searches to determine gender identity and place

inmates based off of genitalia rather than the gender with which they identify. Defendant

Dallas County was also aware that its officers would be likely to encounter the same or

similar situations as this and that the subjects’ civil rights would be violated. Despite that

awareness, Defendant Dallas County took no steps to adequately educate or train Dallas

County officers on how to handle situations such as this even though the consequences of

such practice – severe mental anguish – was known or obvious. As a result, there was a

widespread practice within the Dallas County Sheriff’s Office to conduct genital searches

to determine gender identity and to place inmates based off of genitalia rather than the

gender with which they identify when confronted with a transgender inmate in the Dallas

County jail. These practices and lack of training were so common and widespread as to

constitute a custom that fairly represents the policy of Dallas County, Texas. Dallas

County Employees S. Joseph or L. Samuel even stated that this was the policy of Dallas

County.

       119.   The failure to ensure that written policies were adequately implemented

and the implementation and toleration of the above practices, policies and customs, as

well as the lack of adequate training by Dallas County, constitutes deliberate indifference

to Plaintiff’s constitutional rights. Further, said customs, practices and policies were the

moving force, and the direct cause of Plaintiff being unconstitutionally searched and

harassed.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                 16 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19            Page 17 of 29 PageID 87


                               IV. CAUSES OF ACTION

                                      I.
                     Invasive and Unconstitutional Search
                 Under the Fourth and Fourteenth Amendments
                               (42 U.S.C § 1983)

       120.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       121.   In a civilized society, one’s anatomy is draped with constitutional

protections.” United States v. Afanador, 567 F.2d 1325, 1331 (5th Cir. 1978).

       122.   Plaintiff was deprived of the rights and privileges secured to her by the

Fourth and Fourteenth Amendments to the United States Constitution and by other laws

of the United States to be free from illegal and unreasonable searches which violated her

right to bodily privacy. By their actions described above, Defendants violated Plaintiff’s

constitutional rights.

       123.   It was clearly established that Ms. Jackson retained her constitutional right

to bodily privacy while in the Dallas County jail. Oliver v. Scott, 276 F.3d 736, 745 (5th

Cir. 2002).

       124.   The unreasonable search in this case was performed without a warrant,

without consent, and without any valid penological reason.

       125.   Ms. Jackson did not present a threat, let alone an immediate threat

necessitating the involuntary exposure of her genitalia. The unnecessary search was not

performed to protect the officers’ safety or to effectuate any other legitimate law

enforcement purpose.

       126.   As a result of the malicious invasion and unconstitutional search and

seizure to determine Plaintiff’s gender identity, Plaintiff was deprived of her rights to


PLAINTIFF’S FIRST AMENDED COMPLAINT                                              17 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19           Page 18 of 29 PageID 88


bodily privacy and equal protection of the laws and impeded the due course of justice, in

violation of the Fourteenth Amendment of the Constitution of the United States. This

cause of action is brought pursuant to 42 U.S.C. § 1983.

       127.   The above described actions and omissions deprived Plaintiff of her

Constitutional right to bodily privacy and liberty under the Fourteenth Amendment of the

United States Constitution and were an unreasonable and unnecessary invasive search

and seizure under the Fourth Amendment of the United States Constitution.

       128.   As a result of the unconstitutional search, Plaintiff has suffered mental

anguish for which she sues herein.

       129.   Defendant Dallas County is liable for the above described unconstitutional

search under the Fourth and Fourteenth Amendments, pursuant to Monell v. New York

City Department of Social Services as discussed below.

                                       II.
                             Due Process Violation
                  Under the Fifth and Fourteenth Amendments
                                (42 U.S.C § 1983)

       130.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       131.   Plaintiff was deprived of the rights and privileges secured to her by the

Fourteenth Amendment to the United States Constitution and by other laws of the United

States to be free from undue harassment and abuse by placing her with members of the

opposite sex. By the violation of the PREA, the Texas Administrative Code, failing to do

individualized assessments, and having no documentation that anything was done for any

penological reason, as well as the conduct described above, the Plaintiff’s constitutional

rights were violated.


PLAINTIFF’S FIRST AMENDED COMPLAINT                                             18 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19             Page 19 of 29 PageID 89


      132.    As a result of the complete disregard for Plaintiff’s rights by placing her and

forcing her to shower with members of the opposite sex, Plaintiff was deprived of her right

to equal protection of the laws and the due course of justice was impeded, in violation of

the Fifth and Fourteenth Amendments of the Constitution of the United States pursuant

to 42 U.S.C. § 1983.

      133.    Plaintiff was also treated in a discriminatory manner in being subjected to

a strip search to determine her sex, whereas non-transgender detainees were not

subjected to such searches.

      134.    The actions and omissions described above deprived Plaintiff of her

Constitutional right to bodily privacy and liberty under the Fourteenth Amendment of the

United States Constitution and were a violation of her due process rights under the Fifth

Amendment of the United States Constitution.

      135.    As a result of the unconstitutional search and placement with members of

the opposite sex, Plaintiff has suffered mental anguish for which she sues herein.

      136.    Defendant Dallas County is liable for the above described violations of

Plaintiffs’ due process under the Fifth and Fourteenth Amendments, pursuant to Monell

v. New York City Department of Social Services as discussed below.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                19 | P a g e
    Case 3:18-cv-02935-S Document 18 Filed 05/22/19                   Page 20 of 29 PageID 90


                                          III.
                       Defendant Valdez and Defendant Brown –
                       Supervisory Liability and Failure to Train
                                  (42 U.S.C § 1983)

       137.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein and asserts that the same are moving factors

which have resulted in the violation of Plaintiff’s civil rights.

       138.    Plaintiff would show that Defendants Valdez and Brown are liable in their

individual capacities based on supervisory liability and failure to train the detention

officers and other employees under their control. The Fifth Circuit has frequently held

that supervisor liability under 42 U.S.C. § 1983 may be imposed upon a showing of the

supervisor’s deliberate indifference to the known or obvious fact that such constitutional

violations would result. Plaintiff can demonstrate such deliberate indifference to the

known or obvious fact that such constitutional violations would result based on a pattern

of similar violations, not only in relation to Plaintiff but to others as well.4 Specifically,

based on information and belief, other detainees have been subjected to similar treatment

as suffered by Plaintiff, including C.W.5 As such, Plaintiff alleged the requisite deliberate



4 See Rios v.City of Del Rio, Tex., 444 F.3d 417, 427 (5th Cir. 2006) (citing Estate of Davis v. City
of North Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005); Burge v. St. Tammany Parish, 336
F.3d 363, 370 (5th Cir. 2003); Cousin v. Small, 325 F.3d 627, 637 (5th Cir.2003)); see also Pierce
v. Hearne Indep. Sch. Dist., 600 F. App’x 194, 199 (5th Cir. 2015) (per curiam) (“Under [a] theory
[of Section 1983 supervisory liability], ‘the plaintiff must show that: (1) the supervisor either failed
to supervise or train the subordinate official; (2) a causal link exists between the failure to train
or supervise and the violation of the plaintiff’s rights; and(3) the failure to train or supervise
amounts to deliberate indifference.’ Deliberate indifference in this context ordinarily requires a
‘pattern of similar constitutional violations by untrained employees.’” (respectively quoting Smith
v. Brenoettsy, 158 F.3d908, 911-12 (5th Cir. 1998); Connick v. Thompson, 563 U.S. 51, 62, 131 S.
Ct. 1350, 1360 (2011))).
5   See Exhibit B, “Anti-trans harassment at Dallas County jail”, Dallas Voice
https://www.dallasvoice.com/anti-trans-harassment-at-dallas-county-jail/ (last viewed March
5, 2019). It is anticipated discovery will reveal additional instances of constitutional violations
similar to those alleged in the present case, further evidencing a pattern of misconduct.

PLAINTIFF’S FIRST AMENDED COMPLAINT                                                          20 | P a g e
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19              Page 21 of 29 PageID 91


indifference to show Defendants Valdez and Brown are liable under a theory of 42 U.S.C.

§ 1983 supervisory liability. See Craig v. St. Martin Parish Sheriff, 861 F. Supp. 2d 1290,

1302 (W.D. La.1994) (Generally speaking, “[a] single incident, standing alone, is

insufficient as a matter of law to establish a failure to train violation.” (citing Oklahoma

City v. Tuttle, 471 U.S. 808, 823-24 (1985)).

                                       IV.
              Monell v. New York City Department of Social Services
                                (42 U.S.C § 1983)

       139.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein and asserts that the same are moving factors

which have resulted in the violation of Plaintiff’s civil rights.

       140.    Plaintiff would show that Defendant Dallas County is liable because a

pattern, practice or policy of constitutional violations existed and/or was grossly

inadequate training and supervision that was likely to result in constitutional violations.

At the time of Plaintiff’s unconstitutional search and placement with male inmates, this

was a widespread practice among the Dallas County jail to conduct genital searches to

determine gender identity and to place inmates based off of genitalia rather than the

gender with which they identify when confronted with a transgender inmate in the Dallas

County jail. The practice was so widespread as to constitute the policy and custom of

Dallas County. Dallas County failed to provide constitutionally adequate training and

supervision regarding the use of searches to determine gender and placement of

transgender inmates. This is evidenced by the three separate incidents of Plaintiff being

placed based off her genitalia rather than the gender with which she identifies as well as

the incident with C.W.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                               21 | P a g e
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19             Page 22 of 29 PageID 92


       141.   Defendants were deliberately indifferent to Ms. Jackson’s safety and

dignity.

       142.   An unwritten, although official, policy, custom, or practice was created and

implemented of intentionally disregarding gender information about transgender

detainees of the Dallas County Jail. This policy, custom or practice was created with

deliberate indifference to the safety and dignity of female transgender detainees. This

policy was in effect at each of the times Ms. Jackson was detained by the Dallas County

Sheriff’s Office in the Dallas County jail and this policy caused her injuries.

       143.   Defendants knew that placing a transgender female detainee, particularly

an individual who is feminine-appearing and has breasts, with male detainees in a holding

cell would likely lead to injury to the female transgender detainee. Yet despite this

knowledge, Defendant Dallas County failed to train its employees on the need to

individually evaluate female transgender pretrial detainees to determine whether the

inmate should be placed in a cell alone or with women, instead of with men, and failed to

discipline employees under their direct supervision who placed vulnerable female

transgender inmates in cells with men.

       144.   Defendants and their employees, acting according to policy, custom, or

practice, made the actual decision to place Ms. Jackson in a cell with men in November

2016, and in doing so, acted with deliberate indifference to Ms. Jackson’s safety.

Defendants knew that placing Ms. Jackson with male detainees in a holding cell would

likely lead to her being injured, but intentionally, deliberately, or recklessly disregarded

that risk.

       145.   Defendants and their employees, acting according to policy, custom, or

practice, made the actual decision to place Ms. Jackson in a cell with men in April 2017,

PLAINTIFF’S FIRST AMENDED COMPLAINT                                               22 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19            Page 23 of 29 PageID 93


and in doing so, acted with deliberate indifference to Ms. Jackson’s safety. Defendants

and the Dallas County employees involved knew that placing Ms. Jackson with male

detainees in a holding cell would likely lead to her being injured, but intentionally,

deliberately, or recklessly disregarded that risk.

       146.   Defendants and their employees, acting according to policy, custom, or

practice, made the actual decision to place Ms. Jackson in a cell with men in June 2018,

and in doing so, acted with deliberate indifference to Ms. Jackson’s safety. Defendants

knew that placing Ms. Jackson with male detainees in a holding cell would likely lead to

her being emotionally injured and embarrassed, but intentionally, deliberately, or

recklessly disregarded that risk.

       147.   Defendants and their employees, acting according to policy, custom, or

practice, made the actual decision in April 2017 to require Ms. Jackson, when she had to

shower, to do so with and in full view of men, thus exposing her genitalia and breasts. In

doing so, Dallas County and its employees, acting according to policy, custom, or practice,

acted with deliberate indifference to Ms. Jackson’s safety and dignity. Defendants knew

that requiring Ms. Jackson to shower with and in full view of men would likely lead to her

being emotionally injured and embarrassed, but intentionally, deliberately, or recklessly

disregarded that risk. Defendants failed to train Dallas County employees on the need to

allow female transgender pretrial detainees the same privacy accorded to other female

detainees, and failed to supervise and discipline employees under their direct supervision

who required female transgender detainees to shower with and in front of men, and failed

to supervise and discipline employees under their direct supervision who decided or

ordered female transgender detainees to shower with and in front of men.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                              23 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19            Page 24 of 29 PageID 94


      148.   Defendants and their employees, acting according to policy, custom, or

practice, made the actual decision in June 2018 to require Ms. Jackson, when she had to

shower, to do so with and in full view of men, thus exposing her genitalia and breasts. In

doing so, Defendants and their employees, acting according to policy, custom, or practice,

acted with deliberate indifference to Ms. Jackson’s safety and dignity. Defendants and

their employees knew that requiring Ms. Jackson to shower with and in full view of men

would likely lead to her being emotionally injured and embarrassed, but intentionally,

deliberately, or recklessly disregarded that risk. Defendants and their employees failed to

train Dallas County employees on the need to allow female transgender pretrial detainees

the same privacy accorded to other female detainees, and failed to supervise and

discipline employees under their direct supervision who required female transgender

detainees to shower with and in front of men, and failed to supervise and discipline

employees under their direct supervision who decided or ordered female transgender

detainees to shower with and in front of men.

      149.   Defendants’ employees conducted the unconstitutional genital search of

Ms. Jackson in which she was forced to pull down her pants and underwear to expose her

genitals for the sole purpose of determining her gender identity in November 2016,

knowing that this would be embarrassing, degrading and humiliating to Ms. Jackson. In

doing so, Defendants acted with deliberate indifference to Ms. Jackson’s safety and

dignity. Defendants knew that requiring Ms. Jackson to expose her genitals for the sole

purpose of determining her gender identity would likely lead to her being emotionally

injured and embarrassed, but intentionally, deliberately, or recklessly disregarded that

risk. Defendants’ failed to train Dallas County employees on the appropriate way to

determine a transgender inmate’s gender identity, which is by the gender with which they

PLAINTIFF’S FIRST AMENDED COMPLAINT                                              24 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19              Page 25 of 29 PageID 95


identify, and failed to supervise and discipline employees under their direct supervision

who required female transgender detainees to expose their genitals for the sole purpose

of determining their gender identity, and failed to supervise and discipline employees

under their direct supervision who decided or ordered female transgender detainees to

expose their genitals for the sole purpose of determining their gender identity. In doing

so, Defendants violated Ms. Jackson’s constitutional rights.

       150.   Defendants knew or should have known at the time of the occurrence that

this was a situation which their employees would have to deal with on a regular basis.

Similarly, Dallas County knew or should have known that this situation had the real

potential for injury and/or serious harm to a citizen. Despite that, Defendants retained

the policy and at the same time provided no training or inadequate training to employees

on how to deal with this situation.

       151.   The above practices, policies, and customs, as well as the constitutionally

inadequate training, by Defendants constituted deliberate indifference towards Plaintiff’s

constitutional rights and the safety and dignity of female transgender detainees. The

subsequent violation of those constitutionally protected rights (including the Fourth,

Fifth, and Fourteenth Amendments) was a direct and foreseeable cause of her injury. As

a result, Plaintiff is entitled to recover actual damages as a matter of law. Plaintiff sues

Dallas County for actual damages. The practices, policies, and customs and/or the

constitutionally inadequate training were the moving forces behind the constitutional

violations that resulted in the mental/emotional injuries of Plaintiff.

       152.   Dallas County employees have engaged and continue to engage in a pattern

or practice of conducting genital searches to determine gender identity and to place



PLAINTIFF’S FIRST AMENDED COMPLAINT                                               25 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19              Page 26 of 29 PageID 96


inmates based off genitalia rather than the gender with which they identify when

confronted with a transgender inmate in the Dallas County jail.

       153.   Defendant Dallas County and the Dallas County Sheriff’s Office, directly or

indirectly, under color of law, approved or ratified the unlawful, deliberate, malicious,

reckless, consciously indifferent, and wanton conduct of the Dallas County employees

heretofore described.

       154.   At all times relevant to this Complaint, the Dallas County employees

involved in the violation of Plaintiff’s constitutional rights were acting under the direction

and control of Defendant Dallas County.

       155.   During all relevant times, either Defendant Valdez or Defendant Brown

served as policy maker for Dallas County in relation to the policies, written and unwritten,

regarding detainees held in the custody of the Dallas County Sheriff’s Department and

confined in the Dallas County jail.

       156.   The actions and inaction of Defendants were a proximate cause of Plaintiff’s

injuries and the suffered damages described herein.

                                 V. Qualified Immunity

       157.   It is anticipated Defendants Valdez, Brown, S. Joseph, L. Samuel, and

Unknown Dallas County Employee III will raise, or attempt to raise, a defense of qualified

immunity. In this regard, Plaintiff pleads that it was well-established law, well before

November 4, 2016, April 19, 2017, and June 15, 2018, that every citizen of the United

States has a clearly defined constitutional right to bodily privacy and to be free from an

unlawful search by law enforcement officials in accordance with the Fourth and

Fourteenth Amendments to the United States Constitution, and to be free from being

placed with inmates of the opposite sex and being required to shower with them resulting

PLAINTIFF’S FIRST AMENDED COMPLAINT                                                 26 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19               Page 27 of 29 PageID 97


in violations of their due process rights in accordance with the Fifth Amendment to the

United States Constitution, both rights as applied to the several States through the

Fourteenth Amendment. No reasonable law enforcement official would have acted as

Defendants did under these circumstances, by failing to train and failing to supervise the

detention officers and employees working in the Dallas County jail, allowing wanton

violations of written policies, and thereby permitting the violation of individuals’ civil

rights by conducting genital searches to determine gender identity and making

assignment/placement decisions based off genitalia rather than the gender with which

the individual identifies.

       158.   The search and subsequent assignment/placement with male inmates

represent conduct that was unnecessary, unwarranted, and objectively unreasonable.

Defendants are not, therefore, entitled to the protection of qualified immunity for their

actions.

                                VI. Exemplary Damages

       159.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       160.   When viewed objectively from the standpoint of Defendants Valdez, Brown,

S. Joseph, L. Samuel, and Unknown Dallas County Employee III, at the time of the

occurrence, said Defendants’ conduct involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others.

       161.   As a direct, proximate, and producing result of the conduct by Defendants

Valdez, Brown, S. Joseph, L. Samuel, and Unknown Dallas County Employee III,

involving malice, evil intent, reckless, deliberate, and/or callous indifference to Plaintiff’s



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                  27 | P a g e
   Case 3:18-cv-02935-S Document 18 Filed 05/22/19             Page 28 of 29 PageID 98


constitutionally protected rights, Plaintiff is entitled to recover exemplary damages in an

amount within the jurisdictional limits of this Court.

                                       VII. Damages

       162.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       163.   Plaintiff’s injuries were a foreseeable event. Those injuries were directly and

proximately caused by Defendants’ use of conducting a genital search to determine

Plaintiff’s gender identity and by placing Plaintiff based off her genitalia rather than the

gender with which she identifies. As a result, Plaintiff is entitled to recover all actual

damages allowed by law. Additionally, Plaintiff contends Defendants’ conduct constitutes

malice, evil intent, and reckless, deliberate, or callous indifference to the constitutionally

protected rights of Plaintiff. As a result, Plaintiff is entitled to an award of punitive

damages against Defendants Valdez, Brown, S. Joseph, L. Samuel, and Unknown Dallas

County Employee III.

       164.   As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Plaintiff was forced to suffer:

              a.      Emotional distress, torment, and mental anguish in the past and
                      future;

              b.      Financial Expenses.

       165.   Pursuant to 42 U.S.C. § 1983 and § 1988, and Texas Civil Practice &

Remedies Code section 41.003(a), Plaintiff seeks to recover, and hereby requests the

award of exemplary damages, reasonable attorney’s fees, and costs of court.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                 28 | P a g e
  Case 3:18-cv-02935-S Document 18 Filed 05/22/19              Page 29 of 29 PageID 99


                                  VIII. Attorneys’ Fees

       166.   If Plaintiff prevails in this action, by settlement or otherwise, Plaintiff is

entitled to and hereby demands attorney’s fees under 42 U.S.C. § 1988.

                                    IX. Jury Request

       97.    Plaintiff respectfully requests a jury trial.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be

rendered against Defendants, for an amount in excess of jurisdictional minimum of this

court. Plaintiff further prays for all other relief, both legal and equitable, to which she may

show herself justly entitled.

                                           Respectfully submitted,

                                           /s/ Scott H. Palmer
                                           SCOTT H. PALMER
                                           State Bar No. 00797196
                                           JAMES P. ROBERTS
                                           State Bar No. 24105721

                                           SCOTT H. PALMER, P.C.
                                           15455 Dallas Parkway,
                                           Suite 540, LB 32
                                           Dallas, Texas 75001
                                           Tel: (214) 987-4100
                                           Fax: (214) 922-9900
                                           scott@scottpalmerlaw.com
                                           james@scottpalmerlaw.com

                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                  29 | P a g e
